R-971




Ron. Ernest 0. Thompson, Chairman
Railroad Commission of Texas
Austin, Texas            Opinion Bo. V-473
                         Re:   Effect upon outstanding
                               certificates issued un-
                               der Article glib, V.C.S.,
                               authorizing motor car-
                               rier operations in cer-
                               tain areas, as a result
                               of the consolidation of
                               the Cities of Pelly and
                               Goose Creek.
Dear Sir:
          The facts which prompted your request for an
opinion In connection with the above captioned matter
are restated as follows:
         On December 8, 1945, the area conxxonlg
    known as Begtown was annexed to and became
    a part of the "home rule" City of Pellg
    (City of Pell v. Water Control District,
    198 9. W. (2dy 450, sup. ct. 1946)         -
    after, on the 27th of September, 1i46Thtg
    Railroad Commission of Texas issued 1;s or-
    der granting a specialized motor carrier
    certificate of convenience and necessity
    authorizing the transportation of certain
    commodities from La Porte, Texas, and points
    within a ten mile radius thereof, with the
    exceptlon of the corporate limits of Goose
    Creek, to all points in Texas, and vice ver-
         At the time this order was entered Pel-
    ?y*and Goose Creek were separate lncorporat-
    ed cities, but were contiguous to each oth-
    er. Subsequently, on the 15th day of Febru-
    ary, 1947, elections were held in the Cities
    of Pellg and Goose Creek resulting in the
    consolidation of Goose Creek with Pelly, the
    latter being the larger city. The elections
    resulting in the consolidation were held un-
    der Article 1188, V.C.S., and records of the
                           :




Hon. Ernest 0. Thompson    -   Page 2               v-473


       same have been filed with the Secretary of
       State under Article 1192, V.C.S.

          Based upon these facts the following question
is presented:
          As a result of the consolidation of Goose
Creek with Pellg into one city, Is the operator of the
specialized motor carrier certificate in question now
authorized to serve the area formerly embraced within
the corporate limits of Goose Creek?
          We assume for the purpose of this opinion
that the consolidation of Goose Creek with Pellg was
in accordance with the existing State laws on the sub-
ject.
          Article 1188, V.C.S., specifically authorizes
cities, such as Goose Creek and Pelly, to consolidate
under one government and to take the name of the Larger
city. The term "consollds$e" is defined by Article
1191, V.C.S., as meaning e . . the adoption by the
smaller cities of the charter and name of the larger
of said cities, and the amendment of the charter of
the larger cities so as to include in its boundarles
the territory of the smaller city or cities so con-
solidated . . ." (Rmphasis ours) As a result of the
consolidation in question, the corporate existence of
Goose Creek as a municipality became extinct. 1 &-
Quillin MUIdCiDal Corporation, Second Edition, Revised,
877,   8   315.
          Sect;on 2 of Article glib, V.C.S., expressly
provides that e . . nothing in this Act or any provl-
slon thereof shall be construed or held to In any man-
ner affect, limit or deprive cities and towns from ex-
ercising any of the powers granted them by Chapter 147,
Pagcls307 to 318, Inclusive of the General Laws of the
State of Texas, passed by the 33rd Leglslature,~or any
amendments thereto." A certificate Issued by the Com-
mission under Article glib, supra, Is subjecttoall
the laws of this State governing cities and towns and
their legal right to consolidate and expand by annexa-
tion of additional territory. Compare City o;5Wi;;lta
Falls v. Bowen, 143 Tex. 45, 182 S. W. (2d) 6   ( 44) 0
The certificate being subject to the laws respecting
cities and towns, the restriction contained therein has
now ceased to exist, because the area formerly included
within the corporate limits of Goose Creek Is now, as a
Eon. Ernest 0. Thompson   -   Page 3            v-473



result'of the consolldatlon, legally a part of the car-
porate limlts of Pelly--a city authorlxed to be served
under the certificate.
          The restriction contained in the certlflcate
excluding service within the.corporate limits of Goose
Creek does not; In our opinion, reflect an intention on
the part of the Commission to pr~ohlbltservice within
this particular area in the event the Cities of Pelly
and Goose Creek were consolidated. The grant of an-
thorlty to a carrier by the Railroad Commission to serve
a particular city (in this Instance Pelly) contemplates
the future growth and expansion of the city, not only
through normal growth, but through annexation of addi-
tional territory and all other lawful means authorleed~
;yl;y State laws. See 1 Pond on Public Utilities 316,
     .
          Certainly It would not be presumed that the
Commission intended in~the event Goose Creek was con-
solidated with Pelly,l.asauthorized by law, that the
public transportation service authorized by the cer-
tificate would be available to the public in a portion
of the consolidated city and not to the other portion.
It would be extremely difficult, If not Impossible, to
police such an operation. To hold that the Commission
Intended such a result would be to hold that the Com-
mission intended something here which we are informed
has never been done in the entire history of the admin-
lstratlon of the Texas Motor Carrier Lav.
          Based upon the above and foregoing, the ques-
tion Is accordingly answered in the affirmative.
          The conclusion reached makes unnecessary a
discussion of the second question presented by your re-
quest.


          The restriction contained la a certffi-
     cate issued by the Railroad Cosnslsslonauthor-
     izing service to and from tlxeCity of Pelly.
     but prohibiting service to or from the cor-
     porate limits of the CFty of Goose Creek, is
     nulllfled by the subsequent consolldatlon of
     the City of Goose Creek with the City of Pel-
     1Y. As a result of the consolidation the o)- ..
     orator of the certificate is authorized to
                                                            *




Hon. Eraast 0,~Thompson    -    Page 4              v-473


     serve the entire City of Pelly, Including
     that portion formerly embraced ln the cor-
     porate limits of Goose Creek.
                                 Yours~ysry truly
                          ATTORNEY GE&AL     OF TEXAS


                          -*I

                                   C&rles   D. Mathews
                                             Assistant
CDM:jt
         .
                          APPROVED:


                          ACTING AT!FORIWSY
                                          GENERAL